                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Albert Melin                                                      Docket No. 5:19-CR-116-lD

                               Petition for Action on Supervised Release

COMES NOW Linwood E. King, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Albert Melin, who, upon an earlier plea of guilty to Wire Fraud
and Subscribing to False Tax Returns, was sentenced by the Honorable Nelson S. Roman, U.S. District
Judge in the Southern District of New York, on February 3, 2017, to the custody of the Bureau of Prisons
for a term of33 months. It was further ordered that upon release from imprisonment the defendant be placed
on supervised release for a period of 36 months.

   Albert Melin was released from custody on January 4, 2019, at which time the term of supervised release
commenced.

   On March 14, 2019,jurisdiction in the defendant's case was transferred to the Eastern District ofNorth
Carolina.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

As a result of the defendant's conviction in the instant offense, he was ordered to pay a total of
$1,349,318.76 in restitution. The court initially ordered Mr. Melin to pay $1,000 in monthly installments
towards this monetary obligation. The defendant is currently employed in the food service industry, and he
reports approximately $1,500 per month in earned income. The originally ordered monthly payment
amount is not feasible to allow for the defendant's compliance during his supervision term.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The court, having considered the defendant's financial resources and ability to pay, orders that any
       balance outstanding at the time of this order being filed shall be paid in installments of $50 per
       month beginning on January 1, 2021, and continue until the obligation is satisfied. The probation
       officer shall take into consideration the defendant's ability to pay the ordered restitution and may
       modify the payment schedule in the future as essential.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Julie W. Rosa                                    Isl Linwood E. King
Julie W. Rosa                                        Linwood E. King
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern A venue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone:919-861-8682
                                                     Executed On: December 15, 2020


               Case 5:19-cr-00116-D Document 2 Filed 12/16/20 Page 1 of 2
Albert Melin
Docket No. 5:19-CR-116-lD
Petition for Action
Page2
                                      ORDER OF THE COURT

Considered and ordered this      t (p    day of   :C.e ep Nb   , 2020, and ordered filed and
made a part of the records in the above case.


J.:Ec. D::O,; ~
U.S. District Judge




              Case 5:19-cr-00116-D Document 2 Filed 12/16/20 Page 2 of 2
